33 F.3d 55
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Harvey E. MEYER,v.ERNST & YOUNG, Defendant-Appellee.
No. 93-3847.
United States Court of Appeals, Sixth Circuit.
Aug. 30, 1994.

Before:  MARTIN and SUHRHEINRICH, Circuit Judges;  JORDAN, District Judge.*
PER CURIAM.


1
Plaintiff Harvey Meyer appeals an award of summary judgment to defendant Ernst & Young in this employment discrimination action.  Plaintiff alleges actions taken by defendant violated the Age Discrimination in Employment Act, 29 U.S.C. Secs. 621-634 ("ADEA"),1 specifically that Ernst & Young's elimination of Meyer's position as controller within the bookkeeping department of the Cincinnati office and its decision to retain a younger employee as office manager violated the ADEA.


2
We have heard argument on this matter and have carefully considered the record on appeal.  We find no error in the lower court's reasoning.  The district court articulated the bases of its decision in an order granting defendant's motion for summary judgment dated June 21, 1993, finding that defendant eliminated plaintiff's job as part of a legitimate, region-wide reorganization and that plaintiff was not entitled to be considered for the office manager position as it was not a new position.


3
Because the issuance of a full written opinion by this court would serve no useful purpose, we adopt the well-reasoned opinion of the district court and AFFIRM the award of summary judgment to defendant.



*
 The Honorable Leon Jordan, United States District Judge for the Eastern District of Tennessee, sitting by designation


1
 Plaintiff's complaint also alleged violations of Ohio's age discrimination statute, Ohio Rev.Code Ann. Sec. 4112.99 (Anderson 1991) and a state law public policy claim.  Because neither is argued on appeal, however, plaintiff has abandoned these claims.   McMurphy v. City of Flushing, 802 F.2d 191, 198-99 (6th Cir.1986)